DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Shindo (JP2000021651) not disclosing or suggesting, novel features of claims 16-26 and 28-34 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 16-26 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 16 recites, a core component being a cylinder comprising: 
a first surface and a second surface of the cylinder; and 
at least one edge having a non-symmetrical transition of the cylinder, 
wherein the edge is arranged between the first surface and the second surface, 
wherein the second surface extends along a height direction of the cylinder and the first surface extends perpendicular to the height direction, and 
wherein the non-symmetrical transition encloses an angle larger than 20° and smaller than 90° with a mathematical extension of the second surface within a material of the core component.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 17-26 and 28-34 are allowed because each claim is directly or indirectly dependent of independent Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MALCOLM BARNES/
Examiner, Art Unit 2837
05/13/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837